WESSEL, JOHN D., Associate Judge,
dissenting.
I would concur with the majority as to the boundary line as established by Hardee v. Horton, 90 Fla. 452, 108 So. 189 (1925). I cannot agree with the conclusion of the majority as to the application of the doctrine of boundary by acquiescence inasmuch as there is a serious question as to the existence of a dispute as to the boundary line. Blackburn v. Florida West Coast Land and Development, 109 So.2d 413 (Fla. 2d DCA 1959).
The Trial Court never reached the issues raised by the affirmative defenses (boundary by acquiescence and adverse possession), and this Court is precluded from disposing of this case on the record before us.
Accordingly, I would reverse and remand the case to the Trial Court for a determination of the issues raised by the affirmative defenses, consistent with our opinion as to the survey line.